t c summary opinion united_states tax_court cheryl ward petitioner v commissioner of internal revenue respondent docket no 16334-05s filed date cheryl ward pro_se l katrine shelton for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority this case is before the court on respondent’s motion for summary_judgment under rule this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 sent to petitioner background at the time the petition in this case was filed petitioner resided in oakland california petitioner filed for and form sec_1040 u s individual_income_tax_return on date and on date respectively petitioner failed to pay all of the taxes reported on the returns the unpaid taxes related penalties and interest were accordingly assessed respondent did not issue to petitioner a statutory_notice_of_deficiency for or respondent subsequently filed a notice_of_federal_tax_lien tax_lien with respect to petitioner’s tax_liabilities for and on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner timely submitted a form request for a collection_due_process_hearing on the form petitioner stated in the explanation that she did not agree with the tax_lien because i am applying for an offer_in_compromise i am disabled petitioner subsequently filed a form_656 offer_in_compromise oic based on promotion of effective tax_administration for and petitioner offered to settle her outstanding tax_liabilities totaling approximately dollar_figure for dollar_figure petitioner’s case was assigned to appeals officer celia cleveland ao cleveland ao cleveland conducted the collection_due_process_hearing with petitioner and her representative via numerous telephone conversations and written correspondence during the hearing petitioner did not challenge the existence or amount of the underlying tax_liability for or based on the documentation submitted by petitioner ao cleveland determined that petitioner’s oic did not qualify for consideration as an offer based on promotion of effective tax_administration petitioner did not offer any other collection alternatives other than the oic ao cleveland reviewed petitioner’s administrative file and transcripts for the years in issue and she verified that all applicable laws and administrative procedures had been met on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 for and notice_of_determination determining that respondent’s filing of the tax_lien was proper and indicating that petitioner’s oic was rejected the attachment to the notice_of_determination notes that petitioner failed to submit documentation to establish that she is permanently_and_totally_disabled on date petitioner filed with the court a petition for lien or levy action the only error assigned in the petition pertains to petitioner’s challenge of her underlying tax_liabilities respondent asks for summary_judgment with respect to the notice_of_determination in that petitioner’s failure to challenge the existence or amount of the underlying tax_liabilities for and during the collection_due_process_hearing precludes her from now challenging the underlying tax_liabilities petitioner was ordered to file a response to respondent’s motion but no response has been received by the court discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d the court has considered the pleadings and other materials in the record and concludes that there is no genuine justiciable issue of material fact regarding the collection matters in this case sec_6321 imposes a lien in favor of the united_states upon all property and rights to property of a person where there exists a failure to pay any_tax liability after demand for payment the lien generally arises when the assessment is made sec_6322 sec_6320 entitles a person to notice of her right to request a hearing after a notice of lien is filed by the commissioner in furtherance of the collection from the person of unpaid federal taxes if one is requested the administrative hearing is before the appeals_office of the internal_revenue_service sec_6320 the person requesting the hearing may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection sec_6320 c c see 114_tc_604 114_tc_176 sec_6330 provides that the existence or the amount of the underlying tax_liability can be contested at an appeals_office hearing if the person did not receive a notice_of_deficiency or did not otherwise have an earlier opportunity to dispute such tax_liability sego v commissioner supra goza v commissioner supra pincite in making a determination the appeals officer is required to take into consideration issues properly raised the verification that the requirements of applicable law and administrative procedures have been met and whether any proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern of the person that any collection action is no more intrusive than necessary sec_6330 within days after the appeals_office issues a notice_of_determination the person may appeal the determination to the tax_court if the court has jurisdiction over the underlying tax_liability sec_6330 the court has jurisdiction in this case the disagreements expressed by petitioner for and in her petition relate to the deductibility of certain claimed expenses on schedules a and c and the applicability of penalties because petitioner self-assessed her taxes for all years in issue no statutory_notice_of_deficiency was issued see sec_6201 petitioner therefore could have challenged the existence or amount of the underlying tax_liabilities during the appeals_office hearing petitioner however did not do so and she is accordingly precluded from challenging the underlying tax_liabilities in this proceeding sec_301_6320-1 q a-f5 proced admin regs see 115_tc_582 n affd 21_fedappx_160 4th cir see also sec_301_6330-1 q a-f5 proced admin regs 118_tc_488 in her petition petitioner failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternate means of collection a petition for review of a collection action must clearly specify the errors alleged to have been committed in the notice_of_determination rule b any issues not raised in the assignments of error are deemed to be conceded by petitioner id see goza v commissioner supra pincite see also 117_tc_183 in the absence of a valid issue for review the court concludes that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date the court will grant respondent’s motion for summary_judgment reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order and decision will be entered
